DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aber in view of Urano.
For claim 1, Aber teaches a system for wireless power transfer to biomedical implants (see, abstract), comprising:
a radio frequency (RF) power source (see, e.g., para [0007], “...includes a mobile wireless power source”, and para [0010], “The power source comprises a radio frequency amplifier operable at a frequency between about 30 KF lz and about 15 MHz’); and
a transmitter (TX) array comprising an excitation coil and a resonant coil (see, e.g., para [0007], “The mobile wireless power source includes an excitation coil and transmitting resonant coil which are inductively coupled to each other and are housed in a durable housing’), the TX array configured to transfer power from the RF power source to a biomedical implant inserted below a skin surface of a subject when the TX array is positioned on the skin surface adjacent to the biomedical implant (see, e.g., abstract).

Nevertheless, Urano figure 2 teaches an antenna that utilizes an array of passive, non-overlapping resonant coils (fr1 and fr2) distributed about an excitation coil (E1).
Given Urano, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the transmitter of Aber with an array of resonant coils distributed about an excitation coil for the purpose of improving transmitting function across a wider physical range.
However, Urano positions the excitation coil around the resonant coils, as opposed to positioning the resonant coils around the excitation coil. It would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the relative positioning of the excitation coil and the resonant coils, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. (In re Einstein, 8 USPQ 167)
For claim 2, Urano further teaches each resonant coil of the plurality of resonant coils is adjacent to the excitation coil and two other resonant coils of the plurality of resonant coils.
For claim 3, Aber further teaches the excitation coil and individual resonant coils of the plurality of resonant coils have a substantially square shape (see, e.g., para [0081], “any suitable coil arrangement may be utilized, such as a... square coil...”).
For claim 4, Urano discloses the claimed invention except for making E1 four times the size of fr1 and fr2. It would have been an obvious design choice to make 
For claim 5, Urano teaches the use of 36 resonant coils, so by switching the positioning of the excitation coil to the center of the array would place the excitation coil surrounded by at least 12 resonant coils.
For claim 6, Aber further teaches the excitation coil and the plurality of resonant coils are formed on a printed circuit board (PCB) (see., e.g., para [0050], “...excitation coil 17 and power pick-up coil 80 may be made from a copper trace on a printed circuit board”).
For claim 11, Aber further teaches the RF power source excites the excitation coil via an RF power amplifier (see, e.g., para [0010], “The power source comprises a radio frequency amplifier operable at a frequency between about 30 KHz and about 15 MHz’).
For claim 12, Aber further teaches the biomedical implant comprises a receiver (RX) coil that inductively couples with the TX array for the power transfer (see, e.g., abstract).
For claim 14, Urano discloses the claimed invention except for the RX coil approximately equal in size to one resonant coil. It would have been an obvious design choice to make the RX coil approximately equal in size to one resonant coil, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

where the MF is the lateral separation of a center of the RX coil a center of the excitation coil normalized to a size of each of the plurality of resonant coils.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aber in view of Urano as applied to claims 6 and 1 above, respectively, and further in view of US 2012/0235636 (Partovi).
For claim 7, Aber does not explicitly teach having its PCB be flexible.
Nevertheless, Partovi teaches making a coil on a PCB flexible (see, para [0251], “The charger coil can be constructed from Litz wire and/or flexible PCB material to cover the entire or a portion of the surface of the cup”).
Given Partovi, it would have been obvious to one skilled in the art at the time of the invention to make the PCB in Aber flexible for the purpose of being able to secure its attachment to the patient’s skin.
For claim 19, Aber teaches a system or wireless power transfer to biomedical implants (see, abstract) comprising:
a radio frequency (RF) power source (see, e.g., para [0007], “...includes a mobile wireless power source”, and para [0010], “The power source comprises a radio frequency amplifier operable at a frequency between about 30 KF lz and about 15 MHz’); and
a transmitter (TX) array comprising an excitation coil and a resonant coil (see, e.g., para [0007], “The mobile wireless power source includes an excitation 
However, Aber does not explicitly teach using an array of passive, non- overlapping resonant coils around the excitation coil.
Nevertheless, Urano figure 2 teaches an antenna that utilizes an array of passive, non-overlapping resonant coils (fr1 and fr2) distributed about an excitation coil (E1).
Given Urano, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the transmitter of Aber with an array of resonant coils distributed about an excitation coil for the purpose of improving transmitting function across a wider physical range.
However, Urano positions the excitation coil around the resonant coils, as opposed to positioning the resonant coils around the excitation coil. It would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the relative positioning of the excitation coil and the resonant coils, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. (In re Einstein, 8 USPQ 167)
However, Aber does not explicitly teach having its PCB be flexible.

Given Partovi, it would have been obvious to one skilled in the art at the time of the invention to make the PCB in Aber flexible for the purpose of being able to secure its attachment to the patient’s skin.
For claim 20, the array of Urano uses the resonant coils in uniform matrix, so by having the excitation coil surrounded by the resonant coils of Urano the resonant coils would be evenly distributed around the excitation coil.
For claim 8, Aber further teaches the PCB is configured to affix to the skin surface (see figure 1).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aber in view of Urano as applied to claim 6 above, and further in view of US 2019/0317164 (Leussler).
For claim 9, Aber does not explicitly teach forming its coils on both sides of its PCB.
Nevertheless, Leussler teaches placing the coils on both sides of the PCB (see, e.g., para [0027)).
Given Leussler, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the coils of Aber on both sides of its PCB for the purpose of increasing utility of the coils.
For claim 10, Aber does not explicitly teach forming its spirally-wound coils on both sides of its PCB.

Given Leussler, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the coils of Aber on both sides of its PCB for the purpose of increasing utility of the coils.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aber in view of Urano as applied to claim 12 above, and further in view of US 2020/0064920 (Soltani) .
For claim 13, Aber does not explicitly make its RX coil on-chip.
Nevertheless, Soltani figure 13 teaches the RX coil is an on-chip RX coil.
Given Soltani, it would have been obvious to one ordinarily skilled in the art at the time of the invention make the RX coil of Aber an on-chip RX coil, for the purpose of reducing the amount of space of the implant.
For claim 16, Aber teaches a system for wireless power transfer to biomedical implants (see, abstract), comprising:
a radio frequency (RF) power source (see, e.g., para [0007], “...includes a mobile wireless power source”, and para [0010], “The power source comprises a radio frequency amplifier operable at a frequency between about 30 KF lz and about 15 MHz’); and
a transmitter (TX) array comprising an excitation coil and a resonant coil (see, e.g., para [0007], “The mobile wireless power source includes an excitation coil and transmitting resonant coil which are inductively coupled to each other and are housed in a durable housing’), the TX array configured to transfer power from the 
However, Aber does not explicitly teach using an array of passive, non- overlapping resonant coils around the excitation coil.
Nevertheless, Urano figure 2 teaches an antenna that utilizes an array of passive, non-overlapping resonant coils (fr1 and fr2) distributed about an excitation coil (E1).
Given Urano, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the transmitter of Aber with an array of resonant coils distributed about an excitation coil for the purpose of improving transmitting function across a wider physical range.
However, Urano positions the excitation coil around the resonant coils, as opposed to positioning the resonant coils around the excitation coil. It would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the relative positioning of the excitation coil and the resonant coils, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. (In re Einstein, 8 USPQ 167)
For claim 17, the array of Urano uses the resonant coils in uniform matrix, so by having the excitation coil surrounded by the resonant coils of Urano the resonant coils would be evenly distributed around the excitation coil.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADAM D HOUSTON/Primary Examiner, Art Unit 2842